Title: Edmé Jacques Genet to John Adams: A Translation, 20 February 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Sir
       Versailles, 20 February 1780
      
      Hesitating to bother the Count de Vergennes, you have done me the honor of addressing me in order to determine what to think of the var­ious rumors that the English have taken upon themselves to circulate. I am greatly flattered by this mark of confidence that you have had the goodness to bestow on me, but thought that I should place your letter before the minister. He has directed me to assure you that he will be pleased on all occasions to have you address yourself directly to him and that you will find him always eager to give you satisfaction. He noticed, as did you, our enemies’ cunning in setting about to circulate false rumors and, above all, to convince Europe that the Americans had approached them to negotiate a settlement. The Count de Vergennes is as convinced of the opposite as he is assured that no new treaty has been negotiated with the German Princes and that whatever levies have been made are only to provide replacements. Neither does he believe that there is any basis for the news regarding either a treaty with Russia or with the court of Denmark. He told me that I could have the honor of informing you that these rumors are false and that you risk nothing from presenting them as such to those persons on whom you believe they may have made some impression, either in Europe or America.
      I am most eager to have the honor of seeing and congratulating you upon your happy return. Since I can only rarely go to Paris, I hope that your affairs will permit you to do me the honor of visiting me and dining with my family.
      I have the honor to be, with respectful devotion, Sir, your very humble and very obedient servant
      
       Genet
      
     